Title: Charles Hoyle’s Bill to Thomas Jefferson for Food, [13 September 1815]
From: Hoyle, Charles
To: Jefferson, Thomas


            
              13 Sept. 1815
            
            
              
                Mr Jefferson
                
              
              
                Dinner 3/– Club 2/–
                5–0
              
              
                2 Servts Dinners
                3–0
              
              
                4 Horses 1 feed ea
                6–0
              
              
                
                14–0
              
            
          